Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, all previous rejections thereto under 35 U.S.C. 112(b), as well as for nonstatutory double patenting, are hereby withdrawn. The previous objection to the drawings for not showing all of the claimed subject matter is also hereby withdrawn. Upon consideration of the amended specification, the previous objection thereto is hereby withdrawn.
	Upon consideration of the amended claim language to remove the non-structural term “part” from the limitation “a partition part,” the associated interpretation thereof under 35 U.S.C. 112(f) is hereby withdrawn. The Applicant’s arguments regarding the other limitations given an interpretation under 35 U.S.C. 112(f) have also been considered; the 112(f) interpretation of “a curl guide configured to curl” is withdrawn as “a curl guide” is considered to be sufficiently structural, but the 112(f) interpretations of “a wire feeding unit configured to feed,” “a gripping part…configured to grip,” and “a control unit configured to control” are maintained since “unit” and “part” are both considered to be non-structural terms, and Claim 1 does not provide any corresponding structure with which they can perform their respective claimed functions. The specification does provide corresponding structures for each of these components, so there is no rejection under 35 U.S.C. 112(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: reel 20, rear space S2, and opening and closing guide hole 77R. Examiner notes that rear space S2 is indicated in Figure 1 of the drawings filed 07/01/2020, but is not indicated in the replacement drawing of Figure 1 filed 09/16/2020.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 77C (Figure 4A).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 10 line 32, “The left case 10A s” should read “The left case 10A is.” On page 13 line 4, the acronym “ABS” should be written out in full the first time it appears.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al., hereinafter Saito (US 5,944,064).
Regarding Claim 1, Saito discloses (Figures 1-2 and 4-6) a binding machine (tying apparatus 1) comprising: a wire feeding unit (tying material feed roller 21) configured to feed a wire (tying material w); a curl guide (encompassing and guiding portion 5) configured to curl the wire fed by the wire feeding unit around an object (articles a) to be bound (curling process is shown in Figures 4-5); a binding unit (tying mechanism portion 4 with spindle 33) including a twisting shaft (shaft portion 35) provided to be rotatable around a predetermined axis (see Annotated Figures 1 and 2 below), a gripping part (engaging portion 45 with hook 46) provided at one end side of the twisting shaft and a drive unit (main motor 16) provided to the other end side of the twisting shaft, wherein the gripping part is configured to grip the wire curled by the curl guide (shown in Figures 5-6) and the twisting shaft is configured to twist the gripped wire so as to bind the object (column 9 lines 34-38); a control unit (control circuit portion 17) configured to control an operation of the drive unit; and a binding machine main body (assembly of motor casing 18 and spindle casing 31) configured to accommodate therein the binding unit and the control unit, wherein an inside of the binding machine main body is 

    PNG
    media_image1.png
    504
    966
    media_image1.png
    Greyscale

Saito Annotated Figure 1

    PNG
    media_image2.png
    609
    694
    media_image2.png
    Greyscale

Saito Annotated Figure 2
Regarding Claim 2, Saito discloses (Figures 1 and 4-5) the curl guide (encompassing and guiding portion 5) includes a first guide part (encompassing guide 551) configured to receive the wire from the wire feeding unit (tying material feed roller 21; see Figure 4c), and a second guide part (encompassing guide 552) configured to receive the wire from the first guide part (see Figure 5a), wherein the first guide part is provided at a position facing the second guide part with the axis being interposed therebetween (see Annotated Figure 1 above), and wherein when a space in the binding machine main body which is provided with the first guide part and is located above the axis is set as an upper space and a space which is provided with the second guide part and is located below the axis is set as a lower space, the control unit (control circuit portion 17) is arranged in the upper space (see Annotated Figure 1 above).

Regarding Claim 5, Saito discloses (Figure 2) the twisting shaft (shaft portion 35) is accommodated in the first space (interior of spindle casing 31).
Regarding Claim 6, Saito discloses (Figure 1) the control unit (control circuit portion 17) includes a control board (column 5 lines 66-67), and wherein the control board is arranged such that a component surface thereof (bottom surface of control circuit portion 17) faces the drive unit (main motor 16).
Regarding Claim 8, Saito discloses (Figure 2) the first partition member and the second partition member each include a flat plate member (clearly seen in Annotated Figure 2 above).
Regarding Claim 9, Saito discloses (Figure 2) with the first and second partition members in contact with each other, the plate members form an opening at a center thereof (see Annotated Figure 2 above) and a support member (output shaft 22) is provided in the opening.
Regarding Claim 10, Saito discloses (Figure 2) the plate members (see Annotated Figure 2 above) are respectively formed integrally with the first case (spindle casing 31) and the second case (motor casing 18).

Regarding Claim 12, Saito discloses (Figure 2) an opening is defined between the first partition member and the second partition member, and the axis extends through the opening (see Annotated Figure 2 above). Examiner note: the claim as set forth does not recite any specific arrangement for the first and second partition members and the opening. Therefore, the configuration disclosed by Saito, which comprises a first and second partition member contacting each other with an opening defined such that it extends through the two partition members and the space therebetween, as indicated above in Annotated Figure 2, meets the requirements of the claim.
Regarding Claim 13, Saito discloses (Figure 2) the partition extends perpendicular to the axis (see Annotated Figure 2 above), and a support member (output shaft 22) is positioned in the opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saito.
.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Regarding the Applicant’s argument on pages 10-11 of the Remarks that Saito does not disclose first and second cases having first and second partition members, respectively, that are in contact with each other, Examiner respectfully disagrees. As discussed in detail above, Saito does in fact disclose all of these limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuno (US 2017/0218631) discloses a binding machine comprising a main body including a first case and a second case, and a control unit having a wiring pulled out from the surface thereof towards a drive unit.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725